Title: From Alexander Hamilton to John Rutledge, Junior, 4 January 1801
From: Hamilton, Alexander
To: Rutledge, John, Jr.



Confidential
New York Jany. 4. 1801
My Dear Sir

My extreme anxiety about the ensuing election of President by the House of Representatives will excuse to you the liberty I take in addressing you concerning it without being consulted by you. Did you know Mr. Burr as well as I do, I should think it unnecessary. With your honest attachment to the Country and correctness of views, it would not then be possible for you to hesitate, if you now do, about the course to be taken. You would be clearly of opinion with me that Mr. Jefferson is to be preferred.
As long as the Fœderal party preserve their high ground of integrity and principle, I shall not despair of the public weal. But if they quit it and descend to be the willing instruments of the Elevation of the most unfit and most dangerous man of the Community to the highest station in the Government—I shall no longer see any anchor for the hopes of good men. I shall at once anticipate all the evils that a daring and unprincipled ambition wielding the lever of Jacobinism can bring upon an infatuated Country.
The enclosed paper exhibits a faithful sketch of Mr. Burr’s character as I believe it to exist, with better opportunities than almost any other man of forming a true estimate.
The expectation, I know, is, that if Mr. Burr shall owe his elevation to the Fœderal party he will judge it his interest to adhere to that party. But it ought to be recollected, that he will owe it in the first instance to the Antifoederal party; that among these, though perhaps not in the House of Representatives, a numerous class prefers him to Mr. Jefferson as best adapted by the boldness and cunning of his temper to fulfill their mischievous views; and that it will be the interest of his Ambition to preserve and cultivate these friends.
Mr. Burr will doubtless be governed by his interest as he views it. But stable power and Wealth being his objects—and there being no prospect that the respectable and sober fœderalists will countenance the projects of an irregular Ambition or prodigal Cupidity, he will not long lean upon them—but selecting from among them men suited to his purpose he will seek with the aid of those and of the most unprincipled of the opposite party to accomplish his ends. At least such ought to be our calculation. From such a man as him, who practices all the maxims of a Catiline, who, while despising, has played the whole game of, democracy, what better is to be looked for. Tis not to a Chapter of Accidents, that we ought to trust the Government peace and happiness of our Country. Tis enough for us to know that Mr. Burr is one of the most unprincipled men in the UStates in order to determine us to decline being responsible for the precarious issues of his calculations of Interest.
Very different ought to be our plan. Under the uncertainty of the Event we ought to seek to obtain from Mr. Jefferson these assurances   1   That the present Fiscal System will be maintained.   2   That the present neutral plan will be adhered to.   3   That the Navy will be preserved and gradually increased.   4   That Fœderalists now in office, not being heads of the great departments, will be retained. As to the heads of Departments & other matters he ought to be free.
You cannot in my opinion render a greater service to your Country than by exerting your influence to counteract the impolitic and impure idea of raising Mr. Burr to the Chief Magistracy.
Adieu My Dear Sir   Yrs. with sincere esteem & regard

A Hamilton
J Rutledge Esqr.
